1 Filed in the Court of Civil Appeals for the Second Supreme Judicial District at Ft. Worth February 6, 1911, and transferred to this court by order of the Supreme Court July 1, 1911.
This is a garnishment suit, growing out of the case of Bergman Produce Company v. R. C. Browne, 141 S.W. 153, a suit tried in the county court of Cottle county, Tex., and also appealed to this court. The garnishee bank answered that they had $425 belonging to the defendant in the main suit, to wit, R. C. Browne. Judgment in the main suit went against appellant, Bergman Produce Company, in favor of R. C. Browne, defendant, to which judgment appellant excepted and gave notice of appeal. Thereafter the garnishment suit was called and judgment rendered against appellant herein and in favor of appellee, to which judgment appellant excepted and duly appealed to this court and herein assigns as error the action of the court below in rendering judgment in said garnishment proceeding before the main suit was finally disposed of on appeal.
We are of the opinion that the objection is well taken, and that the court below should have continued the garnishment proceeding to await the result of the appeal in the main case and final judgment rendered. Thompson v. Burnham, 1 White  W. Civ.Cas.Ct.App. (§ 1058) 597; Haggerty v. Ward, 25 Tex. 144. We are further of the opinion, this court having by opinion handed down of this date reversed and remanded the cause of Bergman Produce Company v. R. C. Browne, 141 S.W. 153, wherein this *Page 155 
garnishment proceeding was sued out, that this cause should be here reversed and remanded to await final judgment in said named cause, and it is, accordingly, so ordered.